702 S.E.2d 803 (2010)
STATE of North Carolina
v.
Dolores Marie WRIGHT.
No. 254P10.
Supreme Court of North Carolina.
October 7, 2010.
William D. Auman, for Dolores Marie Wright.
Neil C. Dalton, Assistant Attorney General, for State of N.C.


*804 ORDER

Upon consideration of the petition filed on the 18th of June 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."